ORDER
DITTER, District Judge.
AND NOW, this 8th day of October, 1991, after hearing, the defendant, William Mele, will not be required as a condition of probation to go to Illinois to respond to a warrant charging him with intimidation. In connection with this order, I make the following findings:
1. William Mele was convicted in this court of mail fraud. After a period of incarceration, he began a period of probation on March 20, 1990.
2. William Mele and Ms. Cynthia Sanello are involved in a custody dispute concerning their child.
3. William Mele is a resident and citizen of New Jersey and Ms. Sanello is presently residing in Illinois.
4. On April 23, 1991, the police department of Arlington Heights, Illinois, issued a warrant for the arrest of William Mele on the charge of intimidation.
5. The charge of intimidation arises out of an alleged telephone call made by William Mele from Pennsylvania to Ms. Sanello in Illinois. According to Ms. Sanello, William Mele threatened he would abduct their child and take the child to Costa Rica.
6. It is the usual policy of this court to require that persons who are on probation respond to warrants issued for their arrest. Where appropriate, they may surrender themselves to the issuing authority.
7. William Mele is presently totally disabled and his only income comes from Social Security.
8. To require William Mele to go to Chicago to respond to the Illinois warrant would present him with a financial hardship.
9. I conclude that William Mele’s probationary status would not be affected even if the charges in Illinois were proven to be true and that therefore there is no reason, so far as this court is concerned, for him to be required to respond to the Illinois warrant.